Title: From Thomas Jefferson to George Wythe, with Enclosure, 16 September 1787
From: Jefferson, Thomas
To: Wythe, George




Dear Sir
Paris Sep. 16. 1787.

I am now to acknowlege the receipt of your favors of Dec. 13. and 22. 1786. and of Jan. 1787. These should not have been so long unanswered, but that they arrived during my absence on a journey of between 3. and 4. months through the Southern parts of France and Northern of Italy. In the latter country my time allowed me to go no further than Turin, Milan, and Genoa; consequently I scarcely got into classical ground. I took with me some of the writings in which endeavors have been made to investigate the passage of Annibal over the Alps, and was just able to satisfy myself, from a view of the country, that the descriptions given of his march are not sufficiently particular to enable us at this day even to guess at his tract across the Alps. In architecture, painting, sculpture, I found much amusement; but more than all in their agriculture, many objects of which might be adopted with us to great advantage. I am persuaded there are many parts of our lower country where the olive tree might be raised, which is assuredly the richest gift of heaven. I can scarcely except bread. I see this tree supporting thousands in among the Alps where there is not soil enough to make bread for a single family. The caper too might be cultivated with us. The fig we do raise. I do not speak of the vine, because it is the parent of misery. Those who cultivate it are always poor, and he who would employ himself with us in the culture of corn, cotton &c. can procure in exchange for that much more wine, and better than he could raise by it’s direct culture.—I sent you formerly copies of the documents on the Tagliaferro family which I had received from Mr. Fabroni. I now send the originals. I have procured for you a copy of Polybius, the best edition; but the best edition of Vitruvius, which is with the commentaries of Ficinus, is not to be got here. I have sent to Holland for it. In the mean time the Polybius comes in a box containing books for Peter Carr and for some of my friends in Williamsburg and it’s vicinities. I have taken the liberty of addressing this box  to you. It goes to New York in the packet boat which carries this letter, and will be forwarded to you by water by Mr. Madison. It’s freight to New York is paid here. The transportation from thence to Williamsburgh will be demanded of you, and shall stand as the equivalent to the cost of Polybius and Vitruvius if you please. The difference either way will not be worth the trouble of erecting and transmitting accounts. I send you herewith a state of the contents of the box, and for whom each article is. Among these are some as you will perceive, of which I ask your acceptance. It is a great comfort to me that while here I am able to furnish some amusement to my friends by sending them such productions of genius, antient and modern, as might otherwise escape them; and I hope they will permit me to avail myself of the occasion, while it lasts.—This world is going all to war. I hope ours will remain clear of it. It is already declared between the Turks and Russians, and considering the present situation of Holland, it cannot fail to spread itself all over Europe. Perhaps it may not be till the next spring that the other powers will be engaged in it; nor is it as yet clear how they will arrange themselves. I think it not impossible that France and the two empires may join against all the rest. The Patriotic party in Holland will be saved by this, and the Turks sacrificed. The only thing which can prevent the union of France and the two empires, is the difficulty of agreeing about the partition of the spoils. Constantinople is the key of Asia. Who shall have it is the question? I cannot help looking forward to the reestablishment of the Greeks as a people, and the language of Homer becoming again a living language as among possible events. You have now with you Mr. Paradise, who can tell you how easily the modern may be improved into the antient Greek.—You ask me in your letters what ameliorations I think necessary in our federal constitution. It is now too late to answer the question, and it would always have been presumption in me to have done it. Your own ideas and those of the great characters who were to be concerned with you in these discussions will give the law, as they ought to do, to us all. My own general idea was that the states should severally preserve their sovereignty in whatever concerns themselves alone, and that whatever may concern another state, or any foreign nation, should be made a part of the federal sovereignty. That the exercise of the federal sovereignty should be divided among three several bodies, legislative, executive, and judiciary as the state sovereignties are; and that some peaceable means should be contrived for the  federal head to enforce compliance on the part of the states.—I have reflected on your idea of wooden or ivory diagrams for the geometrical demonstrations. I should think wood as good as ivory; and that in this case it might add to the improvement of the young gentlemen, that they should make the figures themselves. Being furnished by a workman with a peice of vineer, no other tool than a penknife and a wooden rule would be necessary. Perhaps pasteboards, or common cards might be still more convenient. The difficulty is, how to reconcile figures which must have a very sensible breadth, to our ideas of a mathematical line, which, having neither breadth nor thickness, will revolt more at these than at simple lines drawn on paper or slate. If after reflecting on this proposition you would prefer having them made here, lay your commands on me and they shall be executed.
I return you a thousand thousand thanks for your goodness to my nephew. After my debt to you for whatever I am myself, it is increasing it too much to interest yourself for his future fortune. But I know that, to you, a consciousness of good is a luxury ineffable. You have enjoyed it already beyond all human measure, and that you may long live to enjoy it and to bless your country and friends is the sincere prayer of him who is with every possible sentiment of esteem and respect, dear Sir, your most obedient & most humble servant,

Th: Jefferson



Enclosure
Contents of the box marked G. W.

For Mr. Wythe.
Polybius. Gr. Lat. 3. vols. 8vo.
Coluthi raptus Helenae. 8vo.
Fabulae Homericae de Ulixe. 8vo.
Guys. voiage literaire en Grece. 4. v. 8vo.
Savary sur l’Egypte. 3. vols. 8vo.
Volney sur l’Egypte. 2. vols. 8vo.
Code de l’humanité. 13. vols. 4to.


For Peter Carr.
Diccionario de la lingua Castellana. fol.
Gronovii Flora Virginica. 4to.
Linnaei Systema naturae. 4. vols. 8vo.
    Philosophia Botanica. 8vo.
    Genera plantarum. 8vo.
    Species plantarum. 4. vols. 8vo.
    Mantissa plantarum. 8vo.

Millot. histoire ancienne 4. vols. 12mo.
       moderne. 5. vols. 12mo.
       de la France. 3. v. 12mo.
Codex pseudepigraphus veteris testamenti. Fabricii. 12 mo.
Codex apocryphus novi testamenti. Fabricii 12mo.


For Mr. Madison of the college.
Bibliotheque physico-œconomique 1786. 1787. 4. vols. 12mo.
Connoissance des tems. 1788. 1789. 2. vols. 8vo.
Chymie de Fourcroi. 4. vols. 8vo.
Dissertation de la Sauvagere.


For Mr. Page of Rosewell.
Bibliotheque physico-œconomique. 1786. 1787. 4. vols. 12mo.
Connoissance des tems. 1788. 1789. 2. vols. 8vo.
Dissertation de la Sauvagere. 8vo.
Troubles de l’Amerique par Soulés. 4 vols. 8vo.
A pair of reading glasses for Mr. Bellini.
10. copies of the Notes on Virginia for Mr. Wythe, P. Carr, Mr. Madison, Mr. Page, Mr. Bellini, Genl. Nelson, Mr. D. Jamieson, Colo. Innes, Colo. Richd. Cary of Warwick, and Colo. Wilson Miles Cary. 37. copies for such young gentlemen of the college as Mr. Wythe from time to time shall think proper, taking one or more for the college library.


